DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-15 in the reply filed on 5/10/22 is acknowledged.  Applicant has cancelled non-elected invention and newly added claims 21-25.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/27/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 5, 6, 13-15, and 24 are objected to because of the following informalities:  It appears that “an other layer” should read as “another layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 8, 13-15, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is indefinite as to whether the “an other layer” is the same additional layer of referring to additional “other layers”. 
For examination purposes on the merits the Examiner will view “an other layer” as “another layer” referring to different insulating layers. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 21-24, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shieh et al. (US PGPub 2015/0018837, hereinafter referred to as “Shieh”).
Shieh discloses the semiconductor method as claimed.  See figures 1-8, and corresponding text, where Shieh teaches, in claim 1, a method for forming an interconnect structure, comprising: 
forming a first layer (260) of insulating material on a substrate (210) (figures 1 and 2; [0010-0015]); 
forming a via recess (415) within the layer of insulating material (260) (figure 1 and 4; [0017]); 
filling the via recess (415) with a layer of conductive material (420) (figures 1 and 5; [0018]); and 

In applicant’s disclosure [0041] describes the materials and [0059], “selectively growing layer of insulating material” is defined by selective deposition process that includes a CVD process or an ALD process.”
Based on this description, the Examiner views that Shieh teaches the limitation  selectively growing a second layer (510) over the first layer (260), by depositing the HM layers (implied second layer) using a CVD process ([0016], [0021]), and then performing a CMP process until a portion of the material (510) remains above the conductive metal plug (420) and then after this step an opening (615) created by an etching process, of the second layer insulating material (510) to the conductive material (420A).

selectively growing a second layer (510) of insulating material over the first layer (260) of insulating material, while opening (615) the second layer (510) of insulating material to the layer of conductive material (420A) (figures 1, 6 and 7; [0021-0022]).

Shieh teaches, in claim 2, wherein the selectively growing the second layer of insulating material comprises selectively depositing the second layer of insulating material over the first layer of insulating material, while exposing the layer of conductive material (figures 1, 6 and 7; [0021-0022]).
Shieh teaches, in claim 3, wherein the selectively growing the second layer of insulating material comprises: selectively forming a layer of inhibitor material (610) over the layer of conductive material (420A), while exposing a top surface of the first layer of insulating material (figures 1 and 7; [0021-0022]); and depositing the second layer of insulating material over the first layer of insulating material, while exposing the layer of inhibitor material (610) (figures 1 and 7; [0021-0022]).
Shieh teaches, in claim 4, wherein the selectively growing the second layer of insulating material comprises depositing the second layer of insulating material over a first portion of the layer of conductive material while exposing a second portion of the layer of conductive material, wherein the first portion of the layer of conductive material is between the first layer of insulating material and the second portion of the layer of conductive material (figures 1 and 7; [0021-0022]).
Shieh teaches, in claim 5, further comprising forming another layer (710) of conductive material over the second layer of insulating material, wherein the other layer of conductive material is in contact with the layer of conductive material (figures 1 and 8; [0023-0027]).
Shieh teaches, in claim 6, further comprising forming another layer of conductive material on the substrate, wherein the first layer of insulating material and the layer of conductive material are over the other layer of conductive material (figures 1 and 8; [0023-0027]).
Shieh teaches, in claim 7, further comprising forming a third layer of insulating material over the second layer of insulating material, wherein the third layer of insulating material is open to the layer of conductive material (figures 1 and 8; [0023-0027]).

Shieh teaches, in claim 8, a method for forming an interconnect structure, comprising: 
forming a fin structure (230) on a substrate (210) (figures 1 and 2; [0010], [0012]) 
forming a layer of conductive material (230) over the fin structure (figures 1 and 2; [0010], [0012]); 
forming a first layer of insulating material (260) over the fin structure (230) and in contact with the layer of conductive material (230) (figures 1 and 2; [0010], [0012]); 

Based on this description, the Examiner views that Shieh teaches the limitation  selectively growing a second layer (510) over the first layer (260), by depositing the HM layers (implied second layer) using a CVD process ([0016], [0021]), and then performing a CMP process until a portion of the material (510) remains above the conductive metal plug (420) and then after this step an opening (615) created by an etching process, of the second layer insulating material (510) to the conductive material (420A)
growing a second layer (510) of insulating material over the first layer of insulating material (260); and forming a via recess (615) in the second layer of insulating material while growing the second layer of insulating material (figures 1, 6 and 7; [0021-0022]).

Shieh teaches, in claim 9, wherein the forming the via recess comprises forming a shoulder structure (240) in the second layer of insulating material, wherein the shoulder structure connects a side surface of the second layer of insulating material to a bottom surface of the second layer of insulating material (figures 1, 2, 6 and 7; [0021-0022]).
Shieh teaches, in claim 10, wherein the growing the second layer of insulating material comprises selectively depositing the second layer of insulating material over the first layer of insulating material, while exposing the layer of conductive material (figures 1 and 7; [0021-0022]).
Shieh teaches, in claim 11, wherein the forming the trench comprises: forming a layer of inhibitor material over the layer of conductive material; and growing the second layer of insulating material over the first layer of insulating material, while exposing the layer of inhibitor material (figures 1 and 7; [0021-0022]).
Shieh teaches, in claim 12, further comprising forming a third layer (610) of insulating material on the substrate substantially coplanar with the first layer of insulating material, wherein the first layer of insulating material is between the third layer of insulating material and the layer of conductive material (figures 1 and 7; [0021-0022]).
Shieh teaches, in claim 13, further comprising forming another layer of conducting material in the trench and over the second layer of insulating material, wherein the other layer of conducting material is in contact with the layer of conducting material (figures 1 and 7; [0021-0022]).

Shieh teaches, in claim 14, further comprising: 
forming another layer of insulating material over the substrate (figures 1 and 8; [0023-0027]); 
forming another trench (615) in the other layer of the insulating material, wherein a bottom of the other trench is opened to the trench (figures 1 and 8; [0023-0027]); and 
forming another layer of conducting material in the trench and the other trench (figures 1 and 8; [0023-0027]).

Shieh teaches, in claim 15, further comprising: forming another layer of conductive material over the fin structure and adjacent to the layer of conductive material; and forming another layer of insulating material between the layer of conductive material and the other layer of conductive material (figures 1 and 8; [0023-0027]).


Shieh teaches, in claim 21, a method for forming an interconnect structure, comprising: 
forming a fin structure (230) on a substrate (210)  (figures 1 and 2; [0010], [0012]); 
forming a first layer (260) of insulating material over the fin structure (230) (figures 1 and 2; [0010], [0012]); 
forming a layer of conductive material (230) embedded in the first layer of insulating material (figures 1 and 2; [0010]. [0012]); and 
depositing, on the first layer of insulating material, a second layer of insulating material while forming a via recess through the second layer of insulating material, wherein the via recess exposes at least a portion of the layer of conductive material (figures 1 and 7; [0021-0022]).  
Shieh teaches, in claim 22, further comprising: forming a source/drain contact on the fin structure, wherein the layer of conductive material is in contact with the source/drain contact figures 1 and 8; [0023-0027]).  
Shieh teaches, in claim 23, further comprising: forming a gate electrode on the fin structure, wherein the layer of conductive material is in contact with the gate electrode (figures 1 and 8; [0023-0027]).  
Shieh teaches, in claim 24, further comprising: forming another layer of conductive material on the second layer of insulating material, wherein the other layer of conductive material is in contact with the layer of conductive material through the via recess (figures 1 and 8; [0023-0027]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al. (US PGPub 2015/0018837, hereinafter referred to as “Shieh”) as applied to claim 8 above, and further in view of “Admitted Prior Art”).
Shieh discloses the semiconductor method substantially as claimed. See the rejection above.
However, Shieh fails to explicitly show, in claim 25, wherein the depositing the second layer of insulating material comprises controlling a deposition temperature in a range of about 300 0C to about 700 0C.
Admitted Prior Art, teaches, the densification of layer of insulation material can be associated with a deposition temperature from 300 degrees to about 700 degrees. In addition, provides the teaching of enhancing a breakdown voltage associated with insulating material to migrate TDDB by reducing porosity and/or grain boundary in the layer [0056].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the depositing the second layer of insulating material comprises controlling a deposition temperature in a range of about 300 0C to about 700 0C, in the method of Shieh, according to the teachings of Admitted Prior Art, with the motivation of enhancing a breakdown voltage associated with insulating material to migrate TDDB by reducing porosity and/or grain boundary in the layer.  In addition, since the applicant fails to provide any criticality one of ordinary skill in the art would be capable of obtaining a temperature parameters during routine experimentation using conventional deposition techniques. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        June 18, 2022